Citation Nr: 0922095	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-03 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In September 2008, the Board remanded 
the appeal for additional development.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
does not show clear and unmistakable evidence that a major 
depressive disorder existed prior to service.

2.  The preponderance of the competent and credible evidence 
is against finding that a major depressive disorder was 
present in-service, a psychosis manifested itself to a 
compensable degree in the first post-service year, or that a 
major depressive disorder is related to service.


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated 
by the Veteran's active service nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in January 
2005 and April 2005, prior to the July 2005 rating decision, 
along with the notice provided in July 2007 and October 2008, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice in accordance with the United States Court of Appeals 
for Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the Veteran was not provided 
with Dingess notice prior to the adjudication of his appeal, 
providing him with this notice in July 2007 and October 2008, 
followed by readjudicating the claim in the April 2009 
supplemental statement of the case "cures" any timing 
problem associated with lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's file all identified and available service and post-
service medical records.  Moreover, the Social Security 
Administration notified VA that they did not have any records 
of the Veteran.  The record also shows that the Veteran was 
afforded a VA examination. 

As to the adequacy of the post-remand VA examination, the 
Board notes that in September 2008 the Board remanded the 
appeal to obtain, among other things, a medical opinion "as 
to whether any current psychiatric disorder including, but 
not limited to, depression is at least as likely as not (50 
percent or greater probability) related to (caused or 
aggravated by) an in-service disease or disability."  
Although the Veteran was afforded a VA examination in 
December 2008, that examiner did not provide a direct answer 
to the above question.

In this regard, the Court in Stegall v. West, 
11 Vet. App. 268 (1998) held that where the remand orders of 
the Board are not satisfied, the Board itself errs in failing 
to ensure compliance.  However, the Board also notes that the 
Court in D'Aries v. Peake, 22 Vet. App. 97 (2008) held that 
only substantial, and not strict compliance with the terms of 
the request, is required.  Citing Dyment v. West, 
13 Vet. App. 141, 146-47 (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
more than substantially complied with the Board's remand 
order).

With the above guidance in mind, the Board finds the December 
2008 examination substantially addressed the question posed 
by the Board.  The Board has reached this conclusion because 
the examiner, after a detailed a review of the record on 
appeal with numerous citations to the evidence in the record 
and an examination of the claimant, opined that the Veteran 
did not current suffer from a mood disorder, including 
depression, and any mood disorder he had in the past "were 
transient and situational . . . or a consequence of his long 
history of substance abuse."  The examiner thereafter went 
on to say that "[i]t has been well established that 
abstinence from a long period of heavy cocaine abuse will 
invariably lead to a period of severe depression and that, in 
my view, is what caused [the Veteran] to experience 
depression and seek help for it in the past."  The examiner 
also noted that the Veteran denied any event or disease he 
experienced in service that may have led to his depression 
and, per his own account, related his depressed mood 
immediately post-service was due a failed relationship.  
Thereafter, the examiner opined that given the significant 
time lapse between the Veteran's separation from military 
service and first seeking treatment for a psychiatric 
condition there is only a remote chance that the post-service 
psychiatric condition resulted from the claimant's time in 
the military.  In other words, while the examiner's response 
was not in the syntax of the Board's opinion request, the 
answer provided substantially and substantively addressed the 
question.  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his major depressive disorder first 
started in-service and continued since that time.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  A psychosis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  


A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).


A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Aggravation

The Board will first consider the question of aggravation 
because the Veteran's January 1969 pre-induction examination 
noted the Veteran's complaints of problems with sleeping and 
nervous trouble.  However, lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994) ("noted" means detected 
on induction examination, not just history of pre-service 
existence recorded at the time of the examination).  Indeed, 
no formal psychiatric disorder was diagnosed at that time.  
Service treatment records are also negative for complaints, 
diagnoses, or treatment for any psychiatric disorder.  
Moreover, while the Veteran's June and July 1971 separation 
examinations once again show his complaints of problems with 
trouble sleeping, depression/excess worry, and nervous 
trouble, it was noted that these problems were either 
associated with his hospitalization for hepatitis or problems 
with his commanding officer.  Additionally, the Veteran was 
not thereafter diagnosed with a psychiatric disorder and the 
record does not show him being diagnosed with a major 
depressive disorder until 2004- over three decades later.  

Accordingly, the Board finds that the Veteran has not 
presented clear and unmistakable evidence to rebut the 
presumption that he entered military service in a sound 
condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 1132, 1153; 
38 C.F.R. §§ 3.304, 3.306.  Since the record does not contain 
clear and unmistakable evidence demonstrating that a major 
depressive disorder existed prior to service, the next 
question for the Board to consider is whether a current major 
depressive disorder is directly caused by his military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), as noted 
above, the January 1969 pre-induction examination noted the 
Veteran's complaints of problems with sleeping and nervous 
trouble.  However, no formal psychiatric disorder was 
diagnosed at that time.  Thereafter, service treatment 
records are negative for complaints, diagnoses, or treatment 
for any psychiatric disorder.  Moreover, while the Veteran's 
June and July 1971 separation examinations once again show 
his complaints of problems with trouble sleeping, 
depression/excess worry, and nervous trouble, it was noted 
that these problem were either associated with his 
hospitalization for hepatitis or problems with his commanding 
officer.  Additionally, the Veteran was not thereafter 
diagnosed with a psychiatric disorder until many years post-
service discharge.  Accordingly, the Board finds that the 
problems the claimant had upon entry into service and upon 
leaving service were acute and transitory.  Therefore, 
entitlement to service connection for a major depressive 
disorder based on in-service incurrence must be denied. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the normal medical 
findings at the time of the 1971 separation examinations and 
the length of time between his separation from service in 
1971 and first being diagnosed with depression in 2004 to be 
compelling evidence against finding continuity.  See VA 
treatment records dated from November 2001 to October 2008.  
Put another way, the over 30 year gap between the Veteran's 
service discharge and the first evidence of treatment for 
depression weighs heavily against his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

The Board acknowledges that the Veteran is competent to give 
evidence about what he sees and feels; for example, the 
claimant is competent to report that he had problems with 
feeling down in service and since that time.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   However, the 
Veteran as a lay person is not competent to diagnosis a major 
depressive disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the claim of having problems with feeling 
down (depressed) since service is contrary to what is found 
in the in-service and post-service medical records including 
the 1971 separation examinations.   In these circumstances, 
the Board gives more credence to the independent medical 
evidence of record, which is negative for complaints, 
diagnoses, or treatment for a major depressive disorder for 
decades post-service, than the Veteran's claims.  Indeed, as 
discussed directly below, the December 2008 VA opinion 
clearly undermines any assertion the Veteran may have that he 
has been suffering from depression since service discharge 
and therefore diminishes the probative value of his reported 
history.  Therefore, entitlement to service connection for a 
major depressive disorder based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes the record on appeal is negative for a 
medical opinion finding a causal association or link between 
the Veteran's major depressive disorder and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, as discussed, the December 2008 VA 
examiner after a review of the record on appeal and an 
examination of the claimant opined that while the Veteran 
"may have had periods of depressed mood in the past, but 
these were transient and situational . . . or a consequence 
of his long history of substance abuse.  It has been well 
established that abstinence from a long period of heavy 
cocaine abuse will invariably lead to a period of severe 
depression and that, in my view, is what caused [the Veteran] 
to experience depression and seek help for it in the past."  
The opinion about the Veteran's depression being due to his 
long history of substance abuse is not contradicted by any 
other evidence of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  

The examiner also noted that the Veteran denied any event or 
disease he experienced in service that may have led to his 
depression and, per his own account, related his depressed 
mood he had immediately post-service due to a failed 
relationship.  Furthermore, the VA examiner both opined that 
given the significant time lapse between the Veteran's 
separation from military service and first seeking treatment 
for a psychiatric condition there is only a "remote" chance 
that the post-service psychiatric condition resulted from his 
time in the military and that the Veteran did not currently 
suffer from a mood disorder, including depression.  Remote is 
defined as "far removed" or "slight."  See Black's Law 
Dictionary 600 (2d pocket ed. 2001).  The Board therefore 
interprets the examiner's opinion of there being a 
relationship between the Veteran's post-service problems with 
depression and his active service as "remote" as a finding 
that such a relationship would be "far removed" or 
"slight" as less likely than not.  

Further, while the Veteran has claimed his major depressive 
disorder was caused by his military service, the Board does 
not find this lay assertion credible because as lay person he 
does not have the required medical expertise to give such an 
opinion.  Evans, supra; Espiritu, supra.   Moreover, the 
Board assigns greater probative value to the negative 
findings of the December 2008 VA examination report.  The 
credibility and weight to be attached to opinions are within 
the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The opinion was 
provided by a team of two physicians/psychiatrists, contained 
detailed findings and rationale, and based on a thorough 
review of claims file.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993); see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).

Therefore, the Board also finds that service connection for a 
major depressive disorder is not warranted based on the 
initial documentation of the disability after service.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Likewise, the Board finds that service connection is not 
warranted for a major depressive disorder on a presumptive 
basis under 38 C.F.R. §§ 3.307, 3.309 because the record does 
not show the Veteran being diagnosed with a psychosis in the 
first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
major depressive disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a major depressive disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


